DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                   SUSAN W. DE SAINT PHALLE,

                             Appellant,

                                  v.

                  FRANCOIS DE SAINT PHALLE,

                              Appellee.


                            No. 2D21-36



                        September 29, 2021

Appeal pursuant to Fla. R. App. P. 9.130 from the Circuit Court for
Polk County; James A. Yancey, Judge.

Victor R. Smith and Jeffrey I. Burry of Victor R. Smith Law Group,
P.A., Winter Haven; John W. Foster of Family Complex Litigation &
Collaborative Group, Orlando, for Appellant.

Jean Marie Henne of Jean M. Henne, P.A., Winter Haven, for
Appellee.


PER CURIAM.

     Dismissed. Cf. Lliteras v. Lliteras, 413 So. 2d 859 (Fla. 4th

DCA 1982); Bengisu v. Bengisu, 12 So. 3d 283, 284 (Fla. 4th DCA
2009); Kasm v. Kasm, 933 So. 2d 48, 49–50 (Fla. 2d DCA 2006);

Jooste v. Jooste, 273 So. 3d 6, 7 (Fla. 4th DCA 2019).


CASANUEVA, LUCAS, and ATKINSON, JJ., Concur.


Opinion subject to revision prior to official publication.




                                   2